FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ALBERTO GONZALEZ,                         No. 09-73954

              Petitioner,                        Agency No. A072-680-861

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2011 **


Before: CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Carlos Alberto Gonzalez, a native and citizen of Guatemala, petitions for

review of the decision of the Board of Immigration Appeals, denying his

applications for asylum, withholding of removal, and relief under the Convention

Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence and will uphold the agency’s determination unless the evidence compels

a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We

deny the petition for review.

      Gonzalez contends that he suffered past persecution when guerrillas

repeatedly attempted to recruit him, and fears future persecution from gangs who

target Guatemalans returning from the United States. Petitioner testified that he

was not detained, harmed, or directly threatened by the guerillas. Substantial

evidence supports the agency’s determination that petitioner failed to establish past

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Substantial

evidence also supports the agency’s determination that petitioner failed to establish

a well-founded fear of future persecution in light of changed country conditions

following the 1996 peace accords. See Molina-Estrada v. INS, 293 F.3d 1089,

1095-96 (9th Cir. 2002). In addition, petitioner’s speculative fear of future gang

activity and persecution does not serve as a basis for asylum relief. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008).

      Because petitioner failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                      09-73954
      Substantial evidence also supports the agency’s denial of CAT relief because

petitioner did not establish that it was more likely than not that he will be tortured

by or with the acquiescence of the Guatemalan government. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Gonzalez’s contends that he was denied due process by the BIA

“rubberstamping” the immigration judge’s decision. This contention is belied by

the BIA’s decision which carefully explained the reasons for its denial of

petitioner’s application.

      PETITION FOR REVIEW DENIED.




                                           3                                     09-73954